Citation Nr: 0400017	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chloracne, including 
based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
December 1974, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that denied the veteran's claim 
of entitlement to service connection for chloracne, including 
based on exposure to herbicides.  Following the submission of 
additional evidence by the veteran, the RO concluded in a 
February 2001 rating decision that no change was warranted in 
the denial of the veteran's claim.  The veteran disagreed 
with the December 2000 rating decision in October 2001.  In a 
statement of the case furnished to the veteran and his 
service representative in May 2002, the RO again concluded 
that no change was warranted in the denial of the veteran's 
claim.  The veteran perfected a timely appeal in June 2002.  
A Travel Board hearing was held before the undersigned 
Veterans Law Judge in June 2003.


FINDINGS OF FACT

1.  The evidence supports a finding that the veteran was 
exposed to herbicides during service.

2.  There is competent medical evidence linking the veteran's 
currently diagnosed chloracne to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
chloracne was incurred during service as a result of exposure 
to herbicides.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).
 
The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for chloracne, including 
based on exposure to herbicides.  The veteran and his service 
representative were provided with a copy of the appealed 
rating decision and a statement of the case.  These documents 
provided them with notice of the law and governing 
regulations, including the VCAA, as well as the reasons for 
the determinations made regarding the veteran's claim and the 
requirement to submit medical evidence that established 
entitlement to service connection for chloracne, including 
based on exposure to herbicides.  By way of these documents, 
they also were specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on the veteran's behalf.  Further, VA advised 
the veteran and his representative in a letter dated in May 
2003 that the veteran was being scheduled for a Travel Board 
hearing at the RO in June 2003.  Thus, the Board observes 
that all of the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Therefore, the requirements of the VCAA 
have been met to the extent possible, and there would be no 
possible benefit in remanding this case to the RO for 
consideration of the VCAA's requirements in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Accordingly, under the circumstances in this case, and 
especially in light of the favorable decision below on the 
veteran's claim of entitlement to service connection for 
chloracne, including based on exposure to herbicides, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of this claim without prior referral 
to the RO for consideration of the VCAA's requirements in the 
first instance poses no risk of prejudice to the veteran.  
Additionally, the Board's consideration of VCAA regulations 
is not prejudicial to the veteran because the provisions of 
38 C.F.R. § 3.159 (2003) merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); and Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

A review of the veteran's service medical records indicates 
that he reported no history, diagnosis, or treatment of 
chloracne on a "Medical History Report" completed at the 
time of his entrance physical examination in September 1965.  
A copy of the veteran's entrance physical examination was not 
available for review.

In February 1968, the veteran reported to the Dispensary at 
the Naval Ordnance Station, Indian Head, Maryland, with 
complaints of a furuncle (or localized pyogenic infection 
originating deep in a hair follicle) of the left forearm.  
The veteran stated that he had noticed a slight erythema (or 
redness) 6 days prior to this examination which had worsened 
progressively to a furuncle.  The impression was furuncle.

At the veteran's first discharge physical examination in June 
1970, clinical evaluation of the veteran was within normal 
limits and he was found qualified for discharge and immediate 
reenlistment.  

At the veteran's second (and final) discharge physical 
examination in December 1974, clinical evaluation of the 
veteran was within normal limits with the exception of a 
granulated tissue covering over an in-service gunshot wound 
on the lower right leg.  He was found qualified for discharge 
from service.

A review of the veteran's DD-214, "Report of Separation From 
Active Duty," included in the claims folder indicates that 
the veteran served in Vietnam from April 1966 to May 1967 and 
from January to March 1970.  The veteran's primary military 
occupational specialty (MOS) was explosive ordnance 
technician and his secondary MOS was ammunition technician.  

On outpatient physical examination at the Veterans 
Administration Hospital, Muskogee, Oklahoma, in September 
1975, the veteran complained, in pertinent part, of a 
"fungus I picked up in Okinawa last year" on his right leg 
and that his right leg "looks very disfigured."  Physical 
examination of the veteran revealed that there were 
dermatitis lesions involving the right lower leg on the 
lateral aspect that measured 2 by 3 inches in area, clear 
serrous exudate, and some small macular lesions in this area.  
No further assessment was provided.

A review of the veteran's outpatient treatment records from 
P.H.S. Indian Hospital, Tahlequah, Oklahoma (hereinafter, 
"P.H.S. Hospital"), indicates that, on outpatient 
examination in July 2000, the veteran complained of dark 
lesions on his right cheek that had been present for more 
than 8 weeks.  Physical examination of the veteran revealed 
an 8 millimeter compound pustule on the bridge of his nose 
and a 4 millimeter pustule on his right cheek, pitted 
scarring on his face and back, and a 7 millimeter pustule on 
his back.  The diagnoses included probable chloracne.  In 
August 2000, a 7 millimeter atypical macula (or a small 
discolored patch of skin) was excised from the veteran's 
back.  No further assessment was provided.  Later in August 
2000, the veteran was prescribed tetracycline for his 
chloracne.  

In a letter from M.S.S., A.R.N.P., dated in September 2000, 
he stated that, based on a thorough Agent Orange Registry 
examination of the veteran, the veteran had experienced 
chloracne as a result of exposure to Agent Orange.

On outpatient examination at P.H.S. Hospital in November 
2000, the veteran complained of tender, draining skin nodules 
that he had experienced for many years and continuing 
outbreaks of these nodules on his back and face.  He stated 
that he had experienced these symptoms since service in 
Vietnam.  Physical examination of the veteran revealed deep 
scarring and multiple pustules and nodules with open 
comedones (or wide openings on the skin surface capped with a 
melanin-containing blackened mass of epithelial debris) on 
his back.  The diagnosis was chloracne secondary to Agent 
Orange exposure.

In a letter from J.E., D.O., Muskogee, Oklahoma (hereinafter, 
"Dr. J.E."), dated in January 2001, this examiner stated 
that he had seen the veteran in July 2000.  The veteran had 
presented with a history of severe acneiform eruption 
starting during the Vietnam War and involving the face and 
trunk.  Dr. J.E. also stated that the veteran continued to 
develop inflammatory nodulocystic lesions associated with 
large open comedones over these areas.  Finally, Dr. J.E. 
stated that he had diagnosed the veteran with chloracne 
secondary to Agent Orange exposure.  And, in a letter from 
Dr. J.E. dated in September 2001, he stated that the veteran 
had chloracne secondary to Agent Orange exposure.  Dr. J.E. 
indicated that he had reviewed the veteran's service medical 
records and noted the February 1968 in-service treatment for 
a furuncle on the left forearm (as noted above).  Dr. J.E. 
stated that this was consistent with the veteran's current 
case of widespread chloracne and recurrent inflammatory 
nodules and furuncles.  Dr. J.E. concluded that the veteran's 
chloracne secondary to Agent Orange exposure had been caused 
by his military service.

In testimony provided at the veteran's Travel Board hearing 
held before the undersigned Veterans Law Judge at the RO in 
June 2003, he stated that his chloracne had begun while he 
was in Vietnam during service.  The veteran explained that 
his in-service duties had included spraying stacks of 
ammunition with Agent Orange in order to keep vegetation away 
and that he had used no protective equipment while spraying 
Agent Orange.  He stated further that he had noticed pimples 
and blisters forming under his hands while in Vietnam and 
that, following his transfer to a hospital in Japan for 
treatment of an in-service gunshot wound, he had experienced 
unsightly boils all over his face and back that had left 
scars on his skin.  He also stated that he had experienced 
nodules or boils for many years after service, although they 
had stopped appearing after Dr. J.E. had prescribed 
tetracycline to treat them.  

In August 2003, the veteran provided the Board with a copy of 
a VA Medical Certificate dated in October 1986.  A review of 
this document indicates that, at that time, the veteran 
complained of a groin rash and acne.  Objective examination 
of the veteran had revealed red lesions in the right groin 
and facial acne.  The assessment included acne.


Analysis

The veteran and his service representative essentially 
contend on appeal that he currently suffers from chloracne 
that is the result of in-service exposure to herbicides.

Service connection may be granted for a disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2003).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

With regard to the claim of entitlement to service connection 
for chloracne on a presumptive service basis, the Board 
acknowledges at the outset that the veteran served in Vietnam 
and, as such, his in-service exposure to herbicides is 
presumed.  The Board also acknowledges that the veteran is 
currently diagnosed with chloracne secondary to Agent Orange 
exposure.  However, a detailed review of the objective 
medical evidence of record on this claim indicates that the 
veteran was first diagnosed with chloracne on or about 
November 2000, more than 20 years since his separation from 
service in 1974 and more than 30 years since the date of his 
last known in-service exposure to herbicides in March 1970 
(the last known date he was in Vietnam).  Because the veteran 
was not diagnosed with chloracne secondary to Agent Orange 
exposure within one year of the last date he was exposed to 
herbicides (in this case, by March 1971), presumptive service 
connection for chloracne, including based on exposure to 
herbicides, has not been established.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2003).

Turning to the veteran's entitlement to service connection 
for chloracne, including based on exposure to herbicides, on 
other than a presumptive service connection basis, the Board 
finds that the objective evidence of record clearly 
establishes a medical nexus between the veteran's in-service 
herbicide exposure and his currently diagnosed chloracne such 
that he is entitled to service connection for this disability 
on a direct service incurrence basis.  See Combee, supra.  In 
this regard, the Board notes that the veteran was treated in 
February 1968 during service for a furuncle on the left 
forearm, which the veteran's post-service treating 
dermatologist, Dr. J.E., concluded in September 2001 was 
consistent with the veteran's currently diagnosed chloracne.  
In November 2000 and January 2001, the veteran was diagnosed 
with chloracne secondary to Agent Orange exposure.  
Critically, after reviewing the veteran's service medical 
records, Dr. J.E. concluded in September 2001 that the 
veteran's chloracne had been caused by his in-service 
exposure to Agent Orange.  Acknowledging that all reasonable 
doubt must resolved in the veteran's favor, and given the 
record evidence of a medical nexus, the Board determines that 
the veteran's currently diagnosed chloracne was incurred as a 
result of exposure to herbicides in service.  Accordingly, 
entitlement to service connection for chloracne is granted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to service connection for chloracne is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



